                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             File No. 1:15-cr-28
v.
                                                             HON. JANET T. NEFF
CHARLES PATRICK GAHAN,

               Defendant.
                                     /

                                              OPINION

               Defendant Charles Patrick Gahan is serving a 70-month prison sentence for

conspiracy to commit wire fraud affecting financial institutions, 18 U.S.C. §§ 1343, 1349. Before

the Court is Defendant’s motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255, and supplement thereto (ECF Nos. 50, 56). Plaintiff has filed a response arguing that the

grounds for relief are meritless and/or procedurally defaulted (ECF No. 67). Defendant has filed

several replies and additional supplements to his motion for relief (ECF Nos. 68, 69, 70, 71, 73,

75, 77, 80, 81, 84, 86, 90). Upon review, the Court finds that the motion is meritless. Accordingly,

the motion will be denied. The Court will also deny Defendant’s motions to appoint counsel, to

obtain release on bond, to obtain discovery, and to receive a timely ruling. An order and judgment

will enter in accordance with this Opinion.

                                         I. BACKGROUND

               The charges against Defendant stemmed from his actions in concert with Scott

Hoeft to defraud mortgage lenders and real estate title companies. Defendant operated a real estate

development business, GBW Development, LLC. GBW acquired land, built homes, and sold
those homes to the public. Scott Hoeft owned and operated a title insurance company, Prime Title

Services LLC. Prime Title provided real estate closing services and title insurance. Hoeft was

authorized to issue title insurance on behalf of Old Republic National Title Insurance Company

(“Old Republic”) and First American Title Insurance Company (“First American”). Before issuing

a title insurance policy for a property subject to a sales agreement, it was his responsibility to

determine whether a property was encumbered by any liens or prior interests. He would then

report the results of his investigation in a title commitment to the parties to the real estate

transaction.

                According to the Presentence Investigation Report in Defendant’s case (PIR, ECF

No. 32), and Defendant’s admissions at his plea hearing (Plea Hr’g Tr., ECF No. 29), Defendant

and Hoeft conspired with one another in 2002 to defraud financial institutions by failing to disclose

existing liens on properties in title commitments, failing to pay off the liens after the closing, and/or

failing to record new liens. Defendant and Hoeft did this in a number of mortgage transactions,

including those involving several of Defendant’s personal residences. With help from Hoeft,

Defendant secured new mortgages on residences own by Defendant and his wife without

disclosing existing mortgage liens. By doing so, Defendant and his wife were able pocket proceeds

from the new loans without paying off the underlying mortgages.

                In addition, with Hoeft’s help, GBW obtained additional funds to acquire land and

build new homes. Defendant sold homes built by GBW without disclosing the underlying land

and construction mortgages. On other occasions, Defendant and Hoeft disclosed the underlying

liens, but did not pay them off. Prime Title deposited the funds that should have been used to pay

off the liens in its escrow account, in a ledger called GBW Development. GBW used those

proceeds to fund further construction and development.



                                                   2
                Later, Defendant and Hoeft took advantage of a “daily float” in Prime Title’s

escrow account (PIR, ECF No. 32, PageID.147), which occurred because Prime Title received

funds by wire to pay closing costs, but issued paper checks to pay the costs. It took several days

for the checks to clear. Defendant opened a foreign currency trading account at Forex.com. In

April and May 2005, Hoeft transferred various amounts totalling $700,000 from Prime Title’s

escrow account to Defendant’s trading account. Defendant would use that money over a weekend

to obtain a profit in trading currencies, and then transfer the money back to Prime Title, sharing

some of the profits with Hoeft.

                In August or September 2005, Prime Title transferred additional money from its

escrow account directly to Defendant’s bank account. Defendant claimed that the money would

be used for a condominium development, but much of that money was used for Defendant’s

personal living expenses.

                In 2005, lien holders started to discover that their mortgage liens had not been paid

off, even though GBW had already sold the underlying homes. In addition, the homeowners began

contacting their title insurers, Old Republic and First American, because they were facing

foreclosure proceedings from financial institutions that, to the homeowners’ knowledge, did not

have an interest in their homes. Old Republic and First American eventually paid out over

$8,000,000 to settle mortgages and pay off insurance claims from homeowners who did not have

clear title to their homes.

                In November 2012, Hoeft pleaded guilty to conspiracy to commit wire fraud

affecting financial institutions. United States v. Hoeft, 1:12-cr-266 (W.D. Mich.). He cooperated

with the Government and later testified against Defendant at a grand jury proceeding.




                                                  3
                 In January 2014, the Government notified Defendant that he was the target of a

grand jury investigation involving a conspiracy to defraud banks and mortgage lenders. (Target

Letter, File No. 1:14-mj-55 (W.D. Mich.), ECF No. 1.) The Court appointed Sean Tilton to

represent him.

                 According to the Government, in April 2014, Defendant participated in a proffer

interview in which he acknowledged conspiring with Hoeft to divert funds from the closing of real

estate sale transactions to their personal accounts rather than paying off the outstanding debt on

the properties. (Pl.’s Resp. 5, ECF No. 67, PageID.621; PIR, ECF No. 32, PageID.151.) However,

Defendant repeatedly questioned how he could be liable for over $8,000,000 in losses because he

did not receive nearly that amount of money from the scheme. (See Emails, ECF No. 51-2,

PageID.372-375, 386, 396.) For instance, in emails to his attorney that month, Defendant

questioned the veracity of the amount of losses claimed by the insurance companies because he

did not trust their calculations; he also wanted to see evidence that funds were actually deposited

into his personal account, even though his guilt was not dependent upon such deposits. (Id.,

PageID.373-375.) He also claimed that he did not want to be “the only person on the hook”

because he had “an equal [business] partner that knew the money was coming from Scott Hoeft

and his Title company.” (Id., PageID.373.)

                 Around that time, Defendant was considering entering into a plea agreement, but

he suggested delaying it in order to determine what he could “bring to the table” to the Government

regarding information he possessed about an unrelated “stock scam” in Florida. (Id., PageID.375.)

Looking back a few months later, he indicated that his “strategy” was to cooperate with the

Government so that the prosecutors would “believe his claims of a limited role with Scott Hoeft”




                                                4
and have sympathy on Defendant by “giving weight to the circumstances [Defendant] had in his

business.” (Id., PageID.380.)

               Meanwhile, Tilton was negotiating the terms of a plea agreement that would not

waive Defendant’s right to an appeal. (Id., PageID.377.)

               In August, the Government filed a felony information charging Defendant with

conspiracy to commit wire fraud affecting financial institutions. (See United States v. Gahan,

1:14-cr-152 (W.D. Mich.), ECF No. 1.) That same month, Defendant signed a plea agreement

stipulating to the following facts about his conduct:

                 From in or about October 2002, to in or about January 2006, the Defendant
         conspired with Scott Hoeft to commit wire fraud against financial institutions,
         private lenders, and title companies. As charged in the Information, Defendant,
         while operating as a real estate developer under the name of GBW Development,
         utilized monies from real estate closings to which he was not lawfully entitled
         to build more homes and expand his real estate development business.
         Defendant executed his scheme by conspiring with Scott Hoeft, an independent
         title insurance and closing agent, who operated under the name of Prime Title
         Services L.L.C. In furtherance of the conspiracy, Defendant and Mr. Hoeft
         defrauded financial institutions and private lenders through several means,
         including: (1) by failing to provide them with accurate title commitments that
         disclosed all existing liens against the property; (2) by accurately disclosing the
         liens but not actually paying off the liens off after the closing; and, (3) by simply
         failing to record new liens with the county register of deeds. Defendant also
         conspired with Mr. Hoeft to carry out the same fraud scheme against various
         financial institutions and private lenders that provided financing for his own
         personal residences.

               The fraud scheme allowed Defendant to instruct Mr. Hoeft to divert
         proceeds from the real estate closings to Defendant’s business and personal bank
         accounts instead of to the financial institutions and private lenders who should
         have received the proceeds to retire their existing liens. Defendant used these
         funds for his own personal benefit and to continue to expand his real estate
         developments by building and selling additional single-family residences.
         Ultimately, because these residences were subject to liens that were not of
         record, or that were of record but not properly extinguished as part of the closing,
         many innocent purchasers received foreclosure notices against their properties.
         As a result, Old Republic National Title Insurance and First American Title
         Insurance were forced to defend these innocent purchasers and pay off the
         existing liens in order to ensure that the purchasers had clear title to their homes.


                                                  5
         As a direct result of Defendant’s fraudulent actions, the victim lenders and title
         companies suffered a loss of more than $7,000,000 but less than $20,000,000.

(File No. 1:14-cr-152, ECF No. 4, PageID.14-15.)

               The Court scheduled a plea hearing for October 8, 2014, but that hearing was

cancelled and rescheduled for November 19. (File No. 1:14-cr-152, ECF No. 8.) A few weeks

later, the November 19 hearing was cancelled. (File No. 1:14-cr-152, ECF No. 11.) Apparently,

Defendant cancelled the hearing because he continued to have concerns about the loss estimate.

He told his attorney that he could not “plead guilty to the inaccurate felony information or the

statement of fact concerning (estimated and exaggerated) financial losses, based on third party

accountant generated letter, spreadsheets, and internal documents written by Scott Hoeft.” (ECF

No. 51-2, PageID.386.)

               In February 2015, a grand jury returned an indictment charging Defendant with

conspiracy to commit wire fraud affecting financial institutions, and a warrant was issued for his

arrest. (ECF No. 1.) A jury trial was set for May 18, 2015.

               Defendant received a copy of discovery documents from his attorney’s office on

April 22, 2015. (ECF No. 51-2, PageID.389.) Defendant wrote his attorney complaining that

Hoeft is a “career liar”; Defendant claimed that he could provide “dozens of examples that I would

expect to sho[o]t down these charges,” including the fact that Defendant executed a promissory

note when accepting money from Hoeft/Prime Title. (Id.) Apparently, Defendant mistakenly

believed that he did not conspire to defraud anyone because he intended to repay the funds he

accepted from Hoeft.

               At the end of April, Tilton informed Defendant by letter that his office would like

to interview Defendant’s wife because “she could have relevant information about [Defendant’s]

case and could be either a defense or government witness.” (Id., PageID.393.) About a week later,


                                                 6
Defendant’s wife received a “target letter” from the Government indicating that she was being

investigated and could be charged for her involvement in Defendant’s conduct. (See Emails, ECF

No. 51-2, PageID.396-398.)

                  On May 18, 2015, Defendant signed a revised plea agreement. (ECF No. 22.) In

the new plea agreement, Plaintiff agreed not to bring charges against Defendant’s wife. This new

plea agreement contained a stipulation of facts virtually identical to the one in the previous

agreement. (Id., PageID.71-72.) In addition, like the previous agreement, the revised plea

agreement contained an affirmation by Defendant that the agreement was entered into “freely,

knowingly, and voluntarily,” that “No one has threatened for forced me in any way to enter into

this agreement,” and that “I am satisfied with the representation of my attorney in this matter.”

(Id., PageID.79-80.)

                  On June 8, 2015, Defendant formally pleaded guilty to the charges at a hearing

before Hon. Robert Holmes Bell. At this hearing, Defendant made representations under oath

similar to those in the plea agreement. He affirmed the Court’s description of the basis for his

conviction, which is that he

          did intentionally fail to disclose on title commitments prior recorded liens and
          mortgages, and . . . in the process of failing to record lenders’ mortgages, that in
          fact significant financial losses occurred to various entities as a result of [his] failure
          to forthrightly execute the appropriate documents in order and to the parties who
          are entitled to them.

(Plea Hr’g Tr. 4, ECF No. 29.) When asked to describe his conduct in his own words, Defendant

stated:

          I conspired with Scott Hoeft and Prime Title. I – my company was growing very
          rapidly and we were short on funds, and we – at a closing, if property has an
          underlying mortgage that’s to be paid off and the new money goes to pay off that
          underlying mortgage, which I would have had underlying construction loans, land
          loans, those types of things, those loans were not paid off and the money went back



                                                      7
        into myself or to the business to pay for items that we were short on covering. I
        participated in that and directed that and carried it out.

(Id. at 8.) He also told the Court, “I came up with this on my own because I knew it was wrong.”

(Id. at 12.)

               Defendant also acknowledged that the title insurance companies suffered losses

from his conduct. (Id. at 11, 13-14.) According to Defendant, the insurance companies had to pay

out “roughly eight million dollars.” (Id. at 14.) When asked whether that amount surprised him,

he responded, “No, I – no, not really.” (Id.)

               Finally, Defendant affirmed that he had a “thorough opportunity to investigate [the

charge] and to confer with [his] lawyer regarding the status of [the charge,]” and that he was

satisfied with his attorney’s representation of him. (Id. at 3, 6.) Defendant denied that anyone had

“threatened” or “coerced” him to plead guilty. (Id. at 7.) Instead, he affirmed that his plea was

“undertaken freely and voluntarily.” (Id.) The Court accepted Defendant’s plea.

               A few days after the plea hearing, Defendant expressed some regret about entering

a guilty plea. He wrote to Tilton that the plea “was the worst thing I could have ever done. Now

I am painted with the guilt that Hoeft and his insurance companies made up in the beginning.”

Defendant vowed to “do something about this.” (Email, ECF No. 51-2, PageID.402.)

               Helen Nieuwenhuis replaced Tilton as Defendant’s attorney in August 2015, two

months after the plea hearing. Defendant continued to question the $8,000,000 loss amount. He

wrote to Nieuwenhuis complaining that Tilton did not adequately investigate how much “actual

money” Defendant and his company received from the fraud scheme. (Email, ECF No. 51-2,

PageID.407.) He claimed that he and his company received only $500,000, and that all the money

that went into his Forex account was returned to Prime Title. (Id., PageID.407-408.) She

responded that if Defendant wanted to object to the loss amount, he could do so. However, he had

                                                 8
already testified to that amount under oath. Consequently, if he raised objections, he risked a

determination by the Court that he had engaged in perjury and risked losing credit for acceptance

of responsibility. (Email, 51-2, PageID.410.) A week later, on October 22, Nieuwenhuis asked

Defendant for an update on what he wanted to do about objecting to the loss amount. (Id.,

PageID.411.) Defendant responded, “Just let it go as is.” (Id.)

               On November 4, 2015, Judge Bell sentenced Defendant to 70 months in prison

followed by 5 years of supervised release. (J., ECF No. 38.) The Court also ordered him to pay

$8.2 million as restitution. (Id.)

               At the sentencing hearing before Judge Bell, Defendant again affirmed his guilt and

responsibility for his conduct:

         THE COURT: . . . Go on and tell me something about this case and about you.
         I see a lot of the word “mistakes” in this. Is this a case of mistakes on your part?

         DEFENDANT GAHAN: No.

         THE COURT: What is it a case of?

         DEFENDANT GAHAN: Greed.

         THE COURT: Yeah, we’re getting closer. What else?

         DEFENDANT GAHAN: Going back to your --

         THE COURT: Don’t tell me what I want to hear. Tell me what you believe.
         You’re a salesman. I know you are.

         Tell me what you believe you were doing. You were greedy.

         DEFENDANT GAHAN: Greed.

         THE COURT: What else?

         DEFENDANT GAHAN: I was – I guess I had bought into the early success of
         the building business and bought into my own interpretation or my own pat on
         the back that I was that good.

         THE COURT: What do you mean by that good? You could pull it off, right?


                                                  9
        DEFENDANT GAHAN: Yeah. I’m that guy. I’m good enough. I’m – I can do
        this. This is -- you know, in examining my behavior and looking at this case and
        the things that I had done, I attribute it to greed. I attribute it to thinking that,
        you know, I can get through this. I’m that good.

        THE COURT: But this was over quite a span of time, wasn't it?

        DEFENDANT GAHAN: 2002 a little bit, but then it – you know, 2003 and 2004
        were as it, you know, kind of mushroomed, exploded, where I found myself just
        so far over my head that I was just hell-bent to fix it.

        THE COURT: How would you have fixed it?

        DEFENDANT GAHAN: I – well, I was trying to get new projects going to cover
        what had happened here, what I had done.

        THE COURT: You had to – you had to pay off the old projects that you were
        short on with monies that you pulled out of the new projects unlawfully.

        DEFENDANT GAHAN: Yes.

                                                ***

        THE COURT: You knew what the lawful way would be to do and how much
        you would make if you did it carefully and lawfully, and then you calculated
        how with the time differential between these transactions you could make
        money, and by the time you finished one, you would have enough money to
        cover the others. You calculated that all out, didn’t you?

        DEFENDANT GAHAN: Yes, I did.

(Sentencing Hr’g Tr. 14-16, ECF No. 45.)

              Defendant also described his recognition of wrongdoing:

        DEFENDANT GAHAN: . . . I guess since receiving contact from the U.S.
        Attorney in February of 2014, that has required me to really honestly look at
        everything, get out all the old boxes and study these with a sober head, with a
        clear head, and look and know that the gig is up. You know, for the previous
        eight years I had gone to bed every night thinking is tomorrow the day from the
        time of this relationship and business with Scott Hoeft. . . .

                                                ***




                                                 10
         And by this process taking this long, it has just – it’s – it just made me realize
         the depth and the wrongfulness, the badness. I can’t think of the word to really
         make it fit right this second. You know, just the disgustingness, the selfishness
         of what I did. . . . I feel it. You know, I know it rather than being in this, Oh,
         that didn’t happen, this didn’t happen type of justifiable delusional mentality.

                                                ***

         And in all of these realizations, I've come down especially in the last probably
         three or four months of looking at the affected people in this and the insurance
         companies lost a great deal of money and that’s affected their bottom line and
         employees and people’s lives that I’ve never met and don’t know. They didn’t
         deserve that from me. They don’t know me. I don’t know them. Why would I
         do that to innocent people?

(Id. at 19-20, 22.)

                The Court also asked Defendant whether he had an opportunity to review the PIR

and discuss it with his counsel. (Id. at 3.) Defendant confirmed that he did. The Court asked him

whether he was “satisfied with [his attorney’s] representations of [him],” and Defendant affirmed

that he was. (Id.)

                Defendant would now like the Court to believe that what he said at the guilty plea

and sentencing hearings was a lie. He claims that he is innocent. He claims that he is entitled to

relief under § 28 U.S.C. 2255 because he received ineffective assistance of counsel and the because

prosecutor engaged in misconduct.

                                        II. STANDARDS

        A. Merits

                A prisoner who moves to vacate his sentence under § 2255 must show that the

sentence was imposed in violation of the Constitution or laws of the United States, that the court

was without jurisdiction to impose such a sentence, that the sentence was in excess of the

maximum authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255.

To prevail on a § 2255 motion “a petitioner must demonstrate the existence of an error of


                                                11
constitutional magnitude which had a substantial and injurious effect or influence on the guilty

plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005) (quoting

Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors are generally

outside the scope of § 2255 relief. United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A

petitioner can prevail on a § 2255 motion alleging non-constitutional error only by establishing a

“fundamental defect which inherently results in a complete miscarriage of justice, or, an error so

egregious that it amounts to a violation of due process.” Watson v. United States, 165 F.3d 486,

488 (6th Cir. 1999) (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal

quotations omitted)).

       B. Evidentiary Hearing

               After reviewing the motion under § 2255 and other materials submitted by

Defendant, the response by the Government, and the record of the prior proceedings, the Court

must determine whether an evidentiary hearing is warranted. Rule 8, Rules Governing Section

2255 Proceedings. If there is a factual dispute, then the Court “‘must hold an evidentiary hearing

to determine the truth of the [defendant’s] claims.’” Pola v. United States, 778 F.3d 525, 532 (6th

Cir. 2015) (quoting Huff v. United States, 734 F.3d 600, 607 (6th Cir.2013)). An evidentiary

hearing is “mandatory” unless “‘the record conclusively shows that the [defendant] is entitled to

no relief.’” Id. (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)).

       C. Discovery

                “‘Habeas petitioners have no right to automatic discovery.’” Johnson v. Mitchell,

585 F.3d 923, 934 (6th Cir. 2009) (quoting Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001));

see also Bracy v. Gramley, 520 U.S. 899, 904 (1991) (“A habeas petitioner, unlike the usual civil

litigant in federal court, is not entitled to discovery as a matter of ordinary course.”). Rule 6(a) of

the Rules Governing Section 2255 Proceedings provides that the Court “may, for good cause,

                                                  12
authorize a party to conduct discovery under the Federal Rules of Criminal Procedure or Civil

Procedure, or in accordance with the practices and principles of law.” Rule 6(a) (emphasis added).

               To demonstrate good cause, Defendant must provide “‘specific allegations . . .

[that] show reason to believe that [he] may, if the facts are fully developed, be able to demonstrate

that he is confined illegally and is therefore, entitled to relief[.]’” Lynott v. Story, 929 F.2d 228,

232 (6th Cir. 1991) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)) (emphasis in original).

“‘The burden of demonstrating the materiality of the information requested is on the moving

party.’” Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004) (quoting Stanford, 266 F.3d at

460).   “Rule 6 does not ‘sanction fishing expeditions based on a petitioner’s conclusory

allegations.’” Id. (quoting Rector v. Johnson, 120 F.3d 551, 562 (5th Cir. 1997)).

                                         III. ANALYSIS

               In his motion under § 2255, Defendant raises two primary grounds for relief, but

additional grounds are asserted in various supplements to his motion.

Ground One: Ineffective assistance of counsel

               Defendant contends that his trial attorneys provided ineffective assistance in

various ways before and after his plea. Sean Tilton represented Defendant before and at the time

of Defendant’s plea hearing. Helen Nieuwenhuis replaced Tilton as Defendant’s counsel two

months after the plea hearing.

               A claim of ineffective assistance of counsel is subject to the two-prong test in

Strickland. The first prong (the “performance” prong) requires Defendant to show that his

counsel’s representation “fell below an objective standard of reasonableness.” Strickland, 466 U.S.

at 688. Under this prong, the Court must determine whether, in light of the circumstances as they

existed at the time of counsel’s actions, “the identified acts or omissions were outside the wide

range of professionally competent assistance.” Id. at 690.
                                                 13
               The second prong (the “prejudice” prong) requires Defendant to show that his

counsel’s deficient representation prejudiced him. Id. at 689. The Court “need not address both

[prongs] of the inquiry ‘if the defendant makes an insufficient showing on one.’” Campbell v.

United States, 364 F.3d 727, 730 (6th Cir. 2004) (quoting Strickland, 466 U.S. at 697). Thus, even

if the Court determines that counsel’s performance was outside the range of competent assistance,

Defendant is not entitled to relief if counsel’s conduct had no effect on the judgment. Strickland,

466 U.S. at 691.

               When assessing counsel’s conduct, the Court must “indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689. Defendant bears the burden of overcoming the presumption that the

challenged conduct might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)). Where the claim is that counsel failed to investigate a particular issue, “[t]he

relevant question is not whether counsel’s choices were strategic, but whether they were

reasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000). “[A] particular decision not to

investigate must be directly assessed for reasonableness in all the circumstances, applying a heavy

measure of deference to counsel’s judgments.” Strickland, 466 U.S. at 691. “A purportedly

strategic decision is not objectively reasonable ‘when the attorney has failed to investigate his

options and make a reasonable choice between them.’” Towns v. Smith, 395 F.3d 251, 258 (6th

Cir. 2005) (quoting Horton v. Zant, 941 F.2d 1449, 1462 (11th Cir. 1991)).

               To demonstrate prejudice, Defendant must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. When a case ends in a guilty plea, the prejudice prong is



                                                 14
satisfied if “there is a reasonable probability that, but for counsel’s errors, [the defendant] would

not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52,

59 (1985).

       A. Pre-Plea Representation

               Defendant asserts that attorney Tilton did not provide effective assistance prior to

the guilty plea. Defendant contends that Tilton did not adequately investigate his case and did not

provide Defendant with documents that Defendant requested.            Defendant believes that the

evidence against him was not sufficient because the primary witness against him, Scott Hoeft, lied

to the grand jury. Defendant believes that he was tricked by Hoeft and that the Government could

not provide documentary evidence to support its loss calculation of over $8,000,000. He also

believes that the Government’s indictment was barred by the statute of limitations, and that his

attorney should have raised the issue. Defendant’s claim is meritless for several reasons.

               First, the claim has been waived. Claims about the deprivation of constitutional

rights that occur before the entry of a guilty plea are generally foreclosed by that plea. See United

States v. Broce, 488 U.S. 563, 569 (1989); Tollett v. Henderson, 411 U.S. 258, 267 (1973). The

United States Supreme Court has explained:

       [A] guilty plea represents a break in the chain of events which has preceded it in
       the criminal process. When a criminal defendant has solemnly admitted in open
       court that he is in fact guilty of the offense with which he is charged, he may not
       thereafter raise independent claims relating to the deprivation of constitutional
       rights that occurred prior to the entry of the guilty plea. He may only attack the
       voluntary and intelligent character of the guilty plea by showing that the advice he
       received from counsel was not within [constitutional standards].

Tollett, 411 U.S. at 267. In other words, a knowing and voluntary guilty plea waives all

nonjurisdictional defects in the proceedings, including a claim of ineffective assistance of counsel

that does not relate to the voluntariness of the plea. See United States v. Stiger, 20 F. App’x 307,

308-09 (6th Cir. 2001); Rice v. Olson, No. 16–1125, 2016 WL 3877866, at *2 (6th Cir. July 15,
                                                 15
2016) (“Claims of pre-plea ineffective assistance not relating to the acceptance of the plea are

waived under the . . . Tollett rule.”); see also United States v. Bohn, 956 F.2d 208, 209 (9th Cir.

1992) (pre-plea ineffective assistance of counsel claims are waived).

               To be knowing and voluntary, a plea should “reflect a full understanding of the

direct consequences so that [it] represents a voluntary and intelligent choice among alternatives.”

Moore v. United States, 61 F. App’x 947, 949 (6th Cir. 2003) (citing North Carolina v. Alford,

400 U.S. 25, 31 (1970)). Defendant’s representations in the plea agreement and at his plea hearing

indicate that his plea was both knowing and voluntary.

               Defendant contends that he was “coerced” into pleading guilty because the

Government sent a “target letter” to his wife, threatening to file charges against her. (See Mem.

in Supp. of Mot., ECF No. 51, PageID.319.) The record indicates that Defendant’s attorney sought

to obtain information from Defendant’s wife about a month before the plea hearing, and then the

Government sent her a target letter. Plaintiff states that it sent her a target letter because of “her

involvement in some of the loans that were not paid off on her residence or their jointly owned

residences.” (Response, ECF No. 67, PageID.643-644.)

               Defendant’s assertion that he was coerced is contradicted by his actions, by the

signed plea agreements, and by his statements under oath at the plea hearing. If he had any

misgivings about pleading guilty, he had many opportunities to express them to the Court. He did

not do so. The Court will not lightly disregard Defendant’s clear and unambiguous representations

that he was not threatened or coerced, and that his decision to plead guilty was undertaken freely

and voluntarily.

               Moreover, Defendant signed a plea agreement long before his wife received a target

letter from the Government. And his emails from the time of the first agreement suggest that he



                                                 16
was delaying a plea hearing not because he wanted to proceed to trial, but because he wanted to

use his knowledge about a matter in Florida to obtain concessions from the Government, and

because he was skeptical about the amount of damage caused by his conspiracy. These actions

suggest that he was already inclined to plead guilty before the Government raised the specter of

charging his wife with an offense. Thus, considering all the circumstances, the Government’s

purported threat does not undermine the validity of his plea.

               In addition, Defendant’s claim that his counsel failed to adequately investigate his

case does not undermine the voluntary or intelligent nature of his plea. Defendant was well aware

of counsel’s alleged failures at the time he decided to enter his plea. According to his petition, he

“begged [his] attorneys” for documents to “prove the facts of [his] case,” but he did not receive

them. (See Mem. in Support of § 2255 Mot., ECF No. 51, PageID.324.) Nevertheless, he decided

to proceed with the plea. Thus, his claim challenging counsel’s conduct or omissions before the

plea was waived by the plea.

               Second, Defendant’s ineffective-assistance claim does not meet the Strickland

standard. Defendant has not offered evidence sufficient to demonstrate that counsel’s allegedly

deficient performance prejudiced him. Defendant’s assertion that the Government relied on false

accusations from Hoeft to support the indictment and false information from the title insurance

companies to determine the loss calculations is conclusory and unsupported. Moreover, this

assertion does not demonstrate that Defendant would have gone to trial rather than pleading guilty

if counsel had conducted a more thorough investigation. The purpose of a trial is to put the

Government to its proofs. If Defendant truly thought that the Government could not prove its case,

then the reasonable course would have been to proceed to trial rather than to accept a guilty plea.




                                                 17
                In addition, Defendant was not prejudiced by counsel’s failure to raise a statute-of-

limitations defense. Defendant’s assertion that the charges against him were barred by the statute

of limitations is meritless. The statute of limitations for Defendant’s offense is 10 years when a

financial institution is affected. 18 U.S.C. § 3293(2). Otherwise, the statute of limitations is 5

years. See 18 U.S.C. § 3282(a). The statute of limitations runs from the commission of the offense

until an indictment is returned or a criminal information is filed. 18 U.S.C. § 3293. The grand

jury returned the indictment against Defendant in February 2015. According to Defendant, his

conduct with Hoeft ended in “September or October 2005.” (ECF No. 51-2, PageID.403; see also

PIR 9, ECF No. 27.) Thus, the indictment was returned within 10 years after Defendant’s

commission of the offense.

                Defendant claims that the 10-year statute of limitations in § 3293 does not apply

because the true victims of his fraudulent scheme were insurance companies, not financial

institutions. (Reply, ECF No. 68-1, PageID.680.) Generally, the term financial institution includes

banks but not an insurance companies. See 18 U.S.C. § 20 (defining “financial institution”).

However, § 3293 only requires that a financial institution be “affect[ed].” Courts have not

interpreted this to mean that a financial institution has suffered an actual loss. It is enough if a

financial institution suffered an increased risk of loss. See, e.g., United States v. Stargell, 738 F.3d

1018, 1022-23 (9th Cir. 2013); United States v. Mullins, 613 F.3d 1273, 1278-79 (10th Cir. 2010)

(finding that a “looming possibility of harm, even if ultimately not realized, was enough to affect

the financial institutions for purposes of § 3293(2)”); United States v. Serpico, 320 F.3d 691, 694-

95 (7th Cir. 2003) (citing United States v. Hord, 6 F.3d 276, 282 (5th Cir. 1993); United States v.

Colton, 231 F.3d 890, 907 (4th Cir. 2000)). Cf. United States v. Ubakanma, 215 F.3d 421, 426




                                                  18
(4th Cir. 2000) (holding that the mere fact that funds involved in the scheme were transferred into

and out of accounts at financial institutions is not enough to “affect” a financial institution).

               Here, the scheme Defendant was involved in put banks at increased risk of loss

because they did not receive the money to which they were entitled when the homes securing their

mortgages were sold, or they were misled about the value of their collateral when issuing new

loans because they were not told about existing liens, or their mortgage interests were not properly

recorded. They ultimately received compensation from the title insurance companies, but they

were still subject to an increased risk that they would suffer a loss.            Defendant himself

acknowledged this risk at the plea hearing:

         The ultimate loss came to the insurance – to the title insurance companies
         because they insured the title, but throughout the process other people were at
         risk. The workers were at risk, homeowners were at risk, banks were at risk.

(Plea Hr’g Tr. 13.)

               Defendant’s reliance on United States v. Agne, 214 F.3d 47 (1st Cir. 2000) is

misplaced. In that case, the court found that § 3293 did not apply because the bank suffered “no

realistic prospect of loss”; any withdrawals from the bank were fully protected by a letter of credit

against an account with sufficient funds to reimburse the withdrawals shortly after they were made.

Id. at 52. In contrast, there was no similar guarantee in Defendant’s case that the banks could

recover what was due to them. They had to institute foreclosure actions and seek reimbursement

from the title insurance companies. Those actions might have been unsuccessful for any number

of reasons.

               Thus, any objection to the charges based on the statute of limitations would have

been futile. Defendant’s attorney was not obligated to raise a futile objection, and was not

ineffective for failing to do so. In short, Defendant has not demonstrated that counsel performed



                                                  19
deficiently and/or that Defendant would have insisted on going to trial if not for counsel’s deficient

performance.

                 Third, the unambiguous statements that Defendant made at his plea hearing

undermine the facts on which his ineffective-assistance claim is based. His claim that further

investigation would have shown that he is not responsible for the fraudulent conduct and the extent

of the loss with which he was charged is flatly contradicted by his sworn admissions at the plea

hearing. Defendant gave specific testimony about the nature of his conduct and even indicated

that he was not surprised that the total loss suffered by the title insurance companies was

approximately $8,000,000. And contrary to his present assertion that he was tricked by Hoeft, he

testified under oath that he knew what he was doing. Sworn statements to the court carry a strong

presumption of truthfulness. See Blackledge v. Allison, 431 U.S. 63, 74 (1977). He has not

overcome that presumption.1

                 Similarly, Defendant’s claim that counsel did not perform adequately before the

plea is flatly contradicted by his own representations at the plea hearing, when he affirmatively

represented that he had a thorough opportunity to investigate the charges and that he was satisfied

with Tilton’s representation of him.

                 Thus, for all the foregoing reasons, Defendant’s claim that attorney Tilton provided

ineffective assistance before the plea hearing is meritless.

        B. Sentencing Representation

                 Next, Defendant asserts that attorney Nieuwenhuis provided ineffective assistance

of counsel after the plea hearing and before sentencing. Much of Defendant’s claim concerning


1
 Some of the documents Defendant has filed with the Court, which were no doubt part of the Government’s evidence
against Defendant, also demonstrate his involvement in a scheme with Hoeft to delay or withhold payments due at
closing. (See Emails, ECF No. 51-3, PageID.467-474; see also Gahan Email to Hoeft, ECF No. 68-1, PageID.668
(“You are holding the proceeds from the Fri Close, right?”).)

                                                      20
Nieuwenhuis’ conduct covers the same territory discussed in the previous section. In essence,

Defendant contends that he relayed some of his objections about the ineffective assistance of Tilton

to Nieuwenhuis and she did not take any action to correct them. For instance, she did not attempt

to withdraw Defendant’s plea. For the reasons discussed in the previous section, Defendant has

not shown that Tilton was ineffective for failing to further investigate his case or to provide certain

documents to Defendant, and there is no merit to Defendant’s assertion that the charges against

him were barred by the statute of limitations. Thus, Nieuwenhuis was not ineffective for failing

to respond to Defendant’s concerns about Tilton’s conduct.

               Defendant also contends that Nieuwenhuis should have objected to statements in

the PIR, particularly those concerning the amount of the loss for which he was responsible.

However, as indicated in correspondence submitted by Defendant to the Court (ECF No. 51-2),

Nieuwenhuis correctly advised Defendant that he had already pleaded guilty to the relevant facts,

including the amount of the loss. If he attempted to recant any of his statements to the Court, or

challenged statements in the PIR regarding details he had already admitted, he risked exposing

himself to a finding that he committed perjury and losing credit for acceptance of responsibility.

(See Nieuwenhuis Email to Def., ECF No. 51-2, PageID.410.)               That advice was perfectly

reasonable.

               Moreover, Defendant was not prejudiced by the lack of an objection.                  At

sentencing, Defendant received a 20-point increase in his offense level because his offense

involved a loss of more than $7,000,000. (See PIR, ECF No. 32, PageID.153 (citing U.S.S.G.

§ 2B1.1(b)(1)(K)).) Defendant contends that the only losses that should have been attributed to

him were the payments made by the title insurance companies to banks rather than to individuals

and construction companies, because the latter are not financial institutions. However, this



                                                  21
argument conflates the statute defining his offense with the sentencing guidelines. The sentencing

guidelines do not limit “loss” to that which is sustained by financial institutions.

               For purposes of the sentencing enhancement for fraud offenses, loss is “the greater

of actual loss or intended loss.” U.S.S.G. § 2B1.1, cmt. 3(A). “Actual loss” is “the reasonably

foreseeable pecuniary harm that resulted from the offense.” Id., cmt. 3(A)(i). By fraudulently

withholding proceeds for existing liens, or fraudulently concealing the existence of liens, it is

reasonably foreseeable that the pecuniary harm that could result is equivalent to the amount of the

liens that were concealed or not paid. Ultimately, the title insurance companies had to reimburse

others for those amounts, but those losses are attributable to Defendant and Hoeft’s conspiracy.

               In other words, Defendant is criminally liable because the scheme in which he

participated put financial institutions (among others) at risk of loss. The banks did not ultimately

suffer a loss; the loss was borne by the insurance companies. Nevertheless, Defendant is eligible

for the sentencing enhancement in U.S.S.G. § 2B1.1 to the extent of the pecuniary harm suffered

by the insurance companies because that loss was a reasonably foreseeable result of his conspiracy

with Hoeft. See United States v. Jimenez, 513 F.3d 62, 87 (3d Cir. 2008) (“Receipt of insurance

proceeds merely shifts the loss, it does not reduce it . . . . The loss to the insurance company is

therefore a direct loss that was properly included within the loss calculations.”). Thus, there is no

support for Defendant’s objections to the amount of loss.

               Finally, Defendant’s claim about Nieuwenhuis’ allegedly ineffective assistance is

undermined by his statement at his sentencing hearing that he was satisfied with her representation

of him.    He made this statement even though he was aware of her alleged deficiencies.




                                                 22
Accordingly, for all the foregoing reasons, Defendant’s claim of ineffective assistance of counsel

is meritless.2

Ground Two: Prosecutorial misconduct

                  Defendant further claims that the Government did the following: “tricked” him

into signing a plea agreement to obtain his cooperation for an investigation in Florida; threatened

to prosecute his wife to get him to plead guilty; took Hoeft’s statements at face value without

investigating them; did not give Defendant the same opportunity to cooperate that it gave Hoeft;

failed to provide bank statements and other documents to support the charges; and violated the

Federal Rules of Criminal Procedure by failing to file a complaint before proceeding to an

indictment.

                  For the reasons discussed in Ground One, virtually all of these claims are waived

by the plea. The only one that is not waived is Defendant’s contention that the Government

threatened to prosecute his wife in order to coerce him to plead guilty. That claim, however, is

meritless for the reasons stated in Ground One.

                  Moreover, the Government was not required to investigate Hoeft’s statements, to

provide specific documents to support its charges, or to give Defendant the same opportunity to

cooperate that it gave Hoeft. Nor was it required to file a complaint before proceeding to an

indictment. See Young v. United States, No. 4:06-cr-14, 2013 WL 4679931, at *14 (E.D. Tenn.

Aug. 30, 2013) (explaining that “a criminal case may be initiated by a criminal complaint under

Rule 3, an information issued by the United States Attorney under Rule 7, or an indictment issued

by a grand jury pursuant to Rule 7”) (emphasis added).



2
 In supplements to the motion for relief under § 2255, Defendant contends that his appellate attorney was ineffective
for not raising the other issues discussed herein. (See ECF No. 80.) As these other issues are meritless, his appellate
attorney was not ineffective for failing to raise them.

                                                         23
               In addition, it was not improper for the Government to seek Defendant’s

cooperation in connection with his plea agreement. The plea agreement expressly stated that the

prosecutor would decide whether to seek a reduction of Defendant’s sentence if Defendant

“materially and substantially assists the Government in the investigation and prosecution of

others.” (ECF No. 22, PageID.75.) The agreement also stated that the determination of whether

Defendant provided substantial assistance would be made “in the sole discretion of the U.S.

Attorney’s Office,” and that the Government was not promising to seek a reduction of sentence.

(Id.) Defendant does not suggest that the Government failed to comply with the plea agreement.

Thus, his claim that the prosecutor acted improperly is groundless and meritless.

               In short, for all the foregoing reasons, Defendant’s prosecutorial misconduct claim

in Ground Two is meritless.

Ground Three: Pressing False Charges, False Imprisonment, Obstruction of Justice

               In a supplement to his motion under § 2255, Defendant adds a third ground for

relief. (ECF No. 56.) He asserts that “COUNT THREE is the combined violations of my rights

as previously stated (Counts one and two) . . . . Additionally, COUNT THREE should be

considered: PRESSING OF FALSE CHARGES, FALSE IMPRISONMENT, OBSTRUCTION

OF JUSTICE.” (ECF No. 56-1, PageID.528.)

               Defendant’s basis for these claims is his belief that he is not criminally responsible

because the charges are barred by the statute of limitations and because the “victims” in his case

are not financial institutions. This belief is incorrect for the reasons discussed in Ground One. In

addition, Defendant’s challenge to the validity of the charges was waived by his plea. Thus, he

cannot complain that the Government pressed false charges, that he is falsely imprisoned, or that

justice has been obstructed. Accordingly, Ground Three is meritless.



                                                24
               Because all of the claims in Defendant’s motion under § 2255 have no merit, the

motion will be denied.

                                     IV. OTHER MOTIONS

               Also before the Court are several other motions filed by Defendant, including

motions for release on bond (ECF Nos. 54, 76), motions for discovery (ECF Nos. 63, 64, 74, 78,

83), motions to appoint counsel (ECF Nos. 52, 88), and a motion for a timely ruling (ECF No. 92).

       A. Bond

               Defendant is not entitled to release on bond while the Court considers his motion

for relief under § 2255, and because he is not entitled to relief, his motions for release on bond will

be denied as moot.

       B. Discovery

               The Court has reviewed Defendant’s requests for discovery and finds that discovery

is not warranted in this matter. Defendant’s requests are generally based on his beliefs that his

attorney, Sean Tilton, was working with the prosecutor by withholding documents and seeking

information from Defendant’s wife, that Scott Hoeft and the title insurance companies were lying,

that the Government could not prove its case, that the Government did not follow the federal rules

of procedure when charging him, that the charges against him were barred by the statute of

limitations, and that the Government coerced him into pleading guilty. Further discovery on these

issues will not aid Defendant’s claims. For the reasons already discussed, Defendant waived his

ability to challenge the Government’s case against him, and to challenge alleged deficiencies in

his counsel’s performance that were not tied to the validity of his plea. In addition, his actions and

sworn statements indicate that his plea was a voluntary decision. In short, the record conclusively

demonstrates that Defendant is not entitled to relief.



                                                  25
       C. Appointment of Counsel

                 Defendant has also filed several motions seeking appointment of counsel. There is

no constitutional right to appointed counsel in collateral proceedings like this one. Cobas v.

Burgess, 306 F.3d 441, 444 (6th Cir. 2002) (citing McCleskey v. Zant, 499 U.S. 467, 495 (1987)).

Rather, a federal court has the discretion to appoint counsel in a habeas proceeding where “the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B); Mira v. Marshall, 806 F.2d 636, 638

(6th Cir. 1986). A court must appoint counsel if an evidentiary hearing is required to resolve a

defendant’s claims. Rule 8(c), Rules Governing § 2255 Proceedings. Having decided that the

files and records in this case conclusively show that Defendant is not entitled to relief under 28

U.S.C. § 2255, the Court, in its discretion, further determines that neither the interests of justice

nor due process require the appointment of counsel.

       D. Motion for a Ruling

                 Defendant’s motion for a timely ruling will be denied as moot.

                           V. CERTIFICATE OF APPEALABILITY

                 Under 28 U.S.C. § 2253(c), the Court must assess whether to issue a certificate of

appealability. To warrant the grant of a certificate of appealability, Defendant “must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Sixth Circuit Court of

Appeals has disapproved of the issuance of blanket denials of a certificate of appealability.

Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted.” Id. at 467. The Court

has analyzed Defendant’s claims and finds that reasonable jurists would not find the Court’s

disposition of these claims debatable or wrong. Accordingly, the Court will deny a certificate of

appealability.

                                                 26
                                       VI. CONCLUSION

               For the reasons stated herein, the Court will deny Defendant’s motion for relief

under § 2255 and denies a certificate of appealability as to each issue asserted. The Court will also

deny Defendant’s motions for release on bond, for appointment of counsel, for discovery, and for

a timely ruling.

               An order will issue consistent with this Opinion.



Dated:     October 30, 2018                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 27
